In a proceeding under section 466 (subd. [c]) of the Family Court Act to enforce support provisions of a foreign (Mexican) decree of divorce, in which appellant, inter alia, applied for a downward modification predicated upon an alleged change in circumstances, the appeal is from an order of the Family Court, Queens County, dated December 18, 1968, which directed appellant to pay $85 per week, together with $15 a week on account of arrears computed at $1,714.07, or one half of his income, whichever amount would be the greater. Order affirmed, without costs. In our opinion, the determination made below is in conformity with the holding of this court on the reargument of the original appeal, is supported by sufficient evidence and is consistent with equitable considerations. Christ, Acting P. J., Brennan, Rabin, Benjamin and Martuseello, JJ., concur.